


Exhibit 10.23

 

FIRST AMENDMENT TO

PURCHASE AND SALE AGREEMENT

 

This First Amendment to Purchase and Sale Agreement (this “Amendment”), is made
and entered into effective as of this 15th  day of January, 2015, by and between
Washington Prime Group, L.P., an Indiana limited partnership (the “Seller”), and
Simon Property Group, L.P., a Delaware limited partnership (the “Purchaser”).

 

W I T N E S S E T H:

 

WHEREAS, Seller and Purchaser entered into that certain Purchase and Sale
Agreement dated as of September 16, 2014 (the “Original Agreement,” and together
with this Amendment, the “Agreement”), pursuant to which Seller agreed to sell,
and Purchaser agreed to purchase, all of the Owner Parties’ right, title and
interest in and to the Interests, upon and subject to all of the terms,
covenants and conditions of the Original Agreement. Capitalized terms used
herein but not defined herein shall have the meaning ascribed to them in the
Original Agreement;

 

WHEREAS, the Parties have elected to modify certain of the interests which are
to be conveyed to designees of Purchaser in respect of University Park Village;
and

 

WHEREAS, the Parties desire to amend the Original Agreement as set forth herein.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto hereby amend the Agreement
as follows:

 

1.                                      The fourth and fifth WHEREAS clauses of
the Original Agreement are here by deleted in their entirety and replaced with
the following:

 

“WHEREAS, Glimcher LP is the owner of one hundred percent (100%) of the shares
of stock of Glimcher Properties Corporation, a Delaware corporation (“UPV
Operator Owner”), which is the owner of one hundred percent (100%) of the
membership interests (the “UPV Operator Interests”) of UPV Glimcher, LLC, a
Delaware limited liability company (the “UPV Operator”), which is the sole
general partner and the one hundred percent (100%) owner of the general partner
interests (the “UPV GP Interests”) of UPV Glimcher L.P., a Delaware limited
partnership (the “UPV Fee Owner,” collectively with UPV Operator Owner and UPV
Operator, the “UPV Entities; each of the JG Entities and UPV Entities is an
“Owner Party” and collectively are the “Owner Parties”);

 

WHEREAS, Glimcher LP is the one hundred percent (100%) owner of the limited
partner interests (the “UPV LP Interests,” together with the UPV GP Interests,
collectively, the “UPV Interests;” the JG Interests together with the UPV
Interests, collectively, the “Interests”) of the UPV Fee Owner;”

 

2.                                      Purchaser hereby covenants to cause to
be timely paid to and filed with the applicable Governmental Authorities any
documentary stamp taxes and surtaxes, transfer taxes and similar charges payable
in connection with the conveyance of the Interests by the Owner

 

--------------------------------------------------------------------------------


 

Parties to Purchaser, and the amount of such payments shall be consistent with
the dollar amounts listed on the closing statement.

 

3.                                      Seller acknowledges and agrees that to
the extent covered by one or more general liability insurance policies of
Glimcher in effect on or before the Closing, Seller (or the applicable
subsidiary thereof) shall be responsible for the payment of any deductibles
related to claims insured under such general liability insurance policies that
have accrued during Glimcher’s period of ownership of the Centers.

 

4.                                      This Amendment may not be amended or
modified in any way except by an instrument in writing executed by each of the
parties hereto.

 

5.                                      This Amendment and all matters related
hereto or thereto shall be construed and enforced in accordance with the laws of
the State of Maryland without reference to principles of conflicts of law.

 

6.                                      All references in the Agreement to “this
Agreement” shall hereafter be deemed to refer to the Original Agreement as
amended by this Amendment.

 

7.                                      This Amendment constitutes the entire
agreement among the parties hereto with respect to the matters set forth herein,
and there are no other agreements, understandings, warranties or representations
with respect to said matters.

 

8.                                      This Amendment may be executed in any
number of counterparts, each of which shall be an original, but such
counterparts together shall constitute one and the same instrument.  The receipt
by any party hereto of a facsimile of any other party’s signature hereto shall
be deemed to be incontrovertible evidence that such other party has executed and
delivered this Amendment with the same force and effect as though the executed
Original Agreement has been delivered.

 

9.                                      This Amendment shall be binding upon and
inure to the benefit of the parties hereto and their respective heirs,
executors, administrators, successors, legal representatives and assigns.

 

10.                               Except as amended hereby, the terms and
provisions of the Original Agreement shall remain in full force and effect.

 

[The remainder of this page is intentionally left blank.]

 

2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned, intending to be legally bound hereby, have
duly executed this Amendment to be effective as of the date first written above.

 

 

 

WASHINGTON PRIME GROUP, L.P.,

 

an Indiana limited partnership

 

 

 

By:

Washington Prime Group, Inc.,

 

 

an Indiana corporation, its sole general partner

 

 

 

 

 

By:

/s/ Robert Demchak

 

Name:

Robert Demchak

 

Title:

General Counsel

 

 

 

 

 

SIMON PROPERTY GROUP, L.P.,

 

a Delaware corporation

 

 

 

By:

Simon Property Group, Inc.,

 

 

a Delaware corporation, its sole general partner

 

 

 

 

 

By:

/s/ James M. Barkley

 

Name:

James M. Barkley

 

Title:

Secretary

 

Signature Page to First Amendment to Purchase and Sale Agreement

 

--------------------------------------------------------------------------------
